 

 

 

 

 

 

 

EXHIBIT 10.9

 

WAIVER AND FIRST AMENDMENT TO MARCH 2005 NOTES AND WARRANTS

 

 

 

 



 

WAIVER AND FIRST AMENDMENT TO MARCH 2005 NOTES AND WARRANTS

 

THIS WAIVER AND FIRST AMENDMENT TO MARCH 2005 NOTES AND WARRANTS (this
“Amendment”) is entered into as of May 31, 2005, by and among Galaxy Energy
Corporation, a Colorado corporation (the “Company”), and the investors listed on
the Schedule of Securities Holders attached hereto (collectively, the
“Securities Holders”).

 

W I T N E S S E T H:

WHEREAS, the Company and certain investors (collectively, the “2004 Buyers”)
entered into that certain Securities Purchase Agreement (the “2004 Purchase
Agreement”), dated as of August 19, 2004, pursuant to which the Company issued
to the 2004 Buyers senior secured convertible notes (the “Initial Notes”), dated
August 19, 2004, in an aggregate principal amount of $15,000,000 and warrants
(the “2004 Warrants”), dated August 19, 2004, to purchase an aggregate of
5,194,806 shares (subject to adjustment as provided therein) of the common
stock, par value $.001 per share (the “Common Stock”), of the Company, and
subsequently issued to the 2004 Buyers senior secured convertible notes (the
“Additional Notes” and, collectively with the Initial Notes, the “2004 Notes”),
dated October 27, 2004, in an aggregate principal amount of $5,000,000;

WHEREAS, the Company and the Securities Holders have entered into that certain
Securities Purchase Agreement (the “March 2005 Purchase Agreement”), dated as of
March 1, 2005, pursuant to which the Company issued to the Securities Holders
senior subordinated convertible notes (the “March 2005 Notes”), dated March 1,
2005, in an aggregate principal amount of $7,695,000, which Notes such Holders
continue to hold as of the date hereof, and warrants (the “March 2005
Warrants”), dated March 1, 2005, to purchase an aggregate of 1,637,234 shares of
Common Stock, which Warrants such Holders continue to hold as of the date
hereof;

WHEREAS, the Company and certain named investors (all of which are 2004 Buyers
or affiliates thereof) (the “2005 Buyers”) desire to enter into a Securities
Purchase Agreement, dated as of May 31, 2005 (the “May Purchase Agreement” and,
collectively with the 2004 Purchase Agreement, and as either of the same may be
amended, resold, modified or supplemented and in effect from time to time, the
“Purchase Agreements”), pursuant to which the 2005 Buyers are to acquire senior
secured convertible notes in an aggregate amount of $10,000,000 (the “May 2005
Notes” and, collectively with the 2004 Notes, and as any of the same may be
amended, restated, modified or supplemented and in effect from time to time, the
“Notes” the shares of Common Stock issuable upon conversion of the Notes being
referred to herein as the “Conversion Shares”) and, under certain circumstances,
and based upon conditions set forth in the May Purchase Agreement or the May
2005 Notes, the Company will issue to the 2005 Buyers warrants to purchase
shares of Common Stock (the “May 2005 Warrants” and, collectively with the 2004
Warrants, together with any warrants or other securities issued in exchange or
substitution thereof or replacement thereof, and as any of the same may be
amended, restated, modified, or supplemented and in effect from time to time,
the “Warrants” the shares of Common Stock issuable upon exercise of the Warrants
being referred to herein as the “Warrant Shares”); and

 

 

60379132

 



 

 

WHEREAS, the Company and the Securities Holders hereby agree that it is in their
respective best interests to (a) waive any “anti-dilution” adjustments to which
the Securities Holders may be entitled, any breaches of the March 2005 Notes and
the March 2005 Purchase Agreement and any other claims that the Securities
Holders may have against the Company, with respect to either the March 2005
Notes or the March 2005 Warrants, as a result of the Notes, the Warrants, the
Conversion Shares or the Warrant Shares, and (b) amend the March 2005 Notes and
the March 2005 Warrants, in each case on the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.             Waiver of Anti-Dilution Adjustments and Restricted Indebtedness.
Each of the Securities Holders hereby waives, now and forever, and agrees that
there shall not be:

(a)           (i) any prohibitions, restrictions or limitations on the issuance
of the Notes or the incurrence of Indebtedness (as defined in the March 2005
Notes) by the Company or any of its Subsidiaries (as defined in the March 2005
Purchase Agreement) thereunder or in connection therewith, pursuant to Section
11 or any other provision of any of the March 2005 Notes, and (ii) any (A)
reductions, and any other adjustments whatsoever, in the Conversion Price (as
defined in the March 2005 Notes) of any of the March 2005 Notes (including,
without limitation, any right to substitute any Variable Price (as defined in
the March 2005 Notes) for the Conversion Price), and any increases, and any
other adjustments whatsoever, in the number of shares of Common Stock into which
any of the March 2005 Notes are convertible, pursuant to Section 2(f) of any of
the March 2005 Notes or otherwise, and (B) violations or breaches of any of the
March 2005 Notes, or other rights, claims or causes of action that such
Securities Holder has, had or may have against the Company pursuant to any of
the March 2005 Notes, as a result of or arising out of, or that could or may
have resulted or arisen out of, (X) the issuance or deemed issuance of any of
the Notes, the Warrants, the Conversion Shares and the Warrant Shares, or (Y)
any of the terms, conditions or provisions of any of the Notes, the Warrants and
the Purchase Agreements or any of the other agreements and instruments executed
in connection therewith;

(b)             (i) any reductions, and any other adjustments whatsoever, in the
Exercise Price (as defined in the March 2005 Warrants) of any of the March 2005
Warrants (including any right to substitute a Variable Price (as defined in the
March 2005 Warrants) for the Exercise Price) and any increases, or any other
adjustments whatsoever, in the number of shares of Common Stock for which any of
the March 2005 Warrants are exercisable, pursuant to Section 9 of any of the
March 2005 Warrants or otherwise, and (ii) any violations or breaches of any of
the March 2005 Warrants, or any other other rights, claims or causes of action
that such Securities Holder has, had or may have against the Company pursuant to
any of the March 2005 Warrants, as a result of or arising out of, or that could
or may have resulted or arisen out of, (X) the issuance or deemed issuance of
any of the Notes, the Warrants, the Conversion Shares and the Warrant Shares, or
(Y) any of the terms, conditions or provisions of any of the Notes, the Warrants
and the

 

2

60379132

 



 

Purchase Agreements or any of the other agreements and instruments executed in
connection therewith; and

 

(c)             (i) any prohibitions, restrictions or limitations on the
issuance of the May 2005 Notes or the incurrence of Indebtedness by the Company
or any of its Subsidiaries thereunder or in connection therewith, pursuant to
Section 4(m) or any other provision of the March 2005 Purchase Agreement or any
of the agreements and instruments executed in connection therewith, and (ii) any
violations or breaches of the March 2005 Purchase Agreement, or other rights,
claims or causes of action that such Securities Holder has, had or may have
against the Company pursuant to the March 2005 Purchase Agreement or any of the
agreements and instruments executed in connection therewith, as a result of or
arising out of, or that could or may have resulted or arisen out of, (X) the
issuance or deemed issuance of any of the Notes, the Warrants, the Conversion
Shares and the Warrant Shares, or (Y) any of the terms, conditions or provisions
of any of the Notes, the Warrants and the Purchase Agreements or any of the
other agreements and instruments executed in connection therewith.

 

2.

Amendments to the Notes.

(a)             The parties hereto hereby agree that Section 2(f)(i)(F)(IV) of
each of the March 2005 Notes shall be amended to read in its entirety as
follows:

(IV) “Exempted Issuances” shall mean: (A) Shares issued or deemed to have been
issued by the Company pursuant to an Approved Stock Plan; (B) Shares issued or
deemed to have been issued upon the conversion, exchange or exercise of any
Option or Convertible Security outstanding on the date prior to the Issuance
Date and set forth in Schedule 3(c) to the Securities Purchase Agreement; (C)
Shares issued or deemed to have been issued pursuant to a Qualifying Issuance
(as defined below), provided that the terms of the securities included in such
Qualifying Issuance are not amended or otherwise modified on or after the date
such Qualifying Issuance is consummated and provided that the conversion price,
exchange price, exercise price or other purchase price is not reduced, adjusted
or otherwise modified and the number of Shares issued or issuable is not
increased (whether by operation of, or in accordance with, the relevant
governing documents or otherwise) on or after the date such Qualifying Issuance
is consummated; and (D) Shares issued or deemed to have been issued by the
Company upon (i) conversion of the Notes, (ii) exercise of the Warrants, (iii)
issuance or conversion of the senior secured convertible notes in an aggregate
principal amount of $10,000,000 (as any of the same may be amended, restated,
modified or supplemented and in effect from time to time, the “May 2005 Notes”),
dated May 31, 2005, issued by the Company pursuant to a Securities Purchase
Agreement (as the same may be amended, restated, modified or supplemented and in
effect from time to time, the “May 2005 Agreement”), dated as of May 31, 2005,
by and among the Company and the investors set forth therein (the “May 2005
Investors”), or (iv) issuance or exercise of any warrants (together with any
warrants or other securities issued in exchange or substitution thereof or
replacement thereof, and as any of the same may be amended, restated,

 

3

60379132

 



 

modified, or supplemented and in effect from time to time) issued pursuant to
the terms of the May 2005 Notes or the May 2005 Agreement.

 

(b)             The parties hereto hereby agree that Section 2(f)(i)(F) of each
of the March 2005 Notes shall be amended by adding the following at the end
thereof as Section 2(f)(i)(F)(VI):

“Qualifying Issuance” shall mean the issuance by the Company of Shares,
Convertible Securities or Options, or any combination thereof (other than the
issuances set forth in the May 2005 Agreement), (A) which is consummated after
May 31, 2005 and prior to January 1, 2006, (B) which is for gross proceeds,
which, when added to the gross proceeds from all prior or concurrent Qualifying
Issuances, does not exceed $20,000,000 in the aggregate, (C) which includes the
issuance, or deemed issuance of Shares (each as determined through the
application of subsections (A), (B), (C), (D), (E) and (F) of Section 2(f)(i)),
at a net price per share of not less than $1.55 (subject to adjustment for stock
splits, stock dividends, stock combination and other similar transactions after
May 31, 2005), (D) which does not include securities which have or may have a
Variable Price (as defined in Section 2(f)(iii)), provided that, for purposes of
this definition of “Qualifying Issuance,” a Variable Price shall not include
customary anti-dilution provisions no more favorable to the holders of such
securities than those contained in this Section 2(f)(i), (E) the proceeds of
which are used by the Company solely for the drilling and production of the
Company’s and its Subsidiaries’ hydrocarbon properties in which the May 2005
Investors were granted overriding royalty interests pursuant to the Conveyances
of Overriding Royalty Interests (the “Conveyances of Overriding Royalty
Interests”), dated May 31, 2005, from the Company and its Subsidiaries to the
May 2005 Investors, (F) at a time at which the Conveyances of Overriding Royalty
Interest are in full force and effect, and the Company and its Subsidiaries are
in compliance with, and have not breached, the Conveyances of Overriding Royalty
Interests, and (G) subsequent to which the Company fully complies with its
obligations under Section 4(f) of the May 2005 Agreement.

 

3.             Amendments to the Warrants. The parties hereto hereby agree that
Section 9(a) of each of the March 2005 Warrants shall be hereby amended to read
in its entirety as follows:

(a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of
Common Stock. If and whenever on or after the Warrant Date, the Company issues
or sells, or is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding Exempted Issuances (as defined
below)), for a consideration per share less than a price equal to the Warrant
Exercise Price in effect immediately prior to such issuance or sale (the
"Applicable Price"), then immediately after such issue or sale the Warrant
Exercise Price then in effect shall be reduced to an amount equal to such
consideration per share. Upon each such adjustment of the Warrant Exercise Price
pursuant to the immediately preceding sentence, the number of shares of

 

4

60379132

 



 

Common Stock acquirable upon exercise of this Warrant shall be adjusted to the
number of shares determined by multiplying the Warrant Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
acquirable upon exercise of this Warrant immediately prior to such adjustment
and dividing the product thereof by the Warrant Exercise Price resulting from
such adjustment. For purposes of this Warrant, “Exempted Issuances” shall mean:
(A) Shares issued or deemed to have been issued by the Company pursuant to an
Approved Stock Plan; (B) Shares issued or deemed to have been issued upon the
conversion, exchange or exercise of any Option or Convertible Security
outstanding on the date prior to the Issuance Date and set forth in Schedule
3(c) to the Securities Purchase Agreement; (C) Shares issued or deemed to have
been issued pursuant to a Qualifying Issuance (as defined below), provided that
the terms of the securities included in such Qualifying Issuance are not amended
or otherwise modified on or after the date such Qualifying Issuance is
consummated and provided that the conversion price, exchange price, exercise
price or other purchase price is not reduced, adjusted or otherwise modified and
the number of Shares issued or issuable is not increased (whether by operation
of, or in accordance with, the relevant governing documents or otherwise) on or
after the date such Qualifying Issuance is consummated; and (D) Shares issued or
deemed to have been issued by the Company upon (i) conversion of the Notes, (ii)
exercise of the SPA Warrants, (iii) issuance or conversion of the senior secured
convertible notes in an initial aggregate principal amount of $10,000,000 (as
any of the same may be amended, restated, modified or supplemented and in effect
from time to time, the “May 2005 Notes”), dated May 31, 2005, issued by the
Company pursuant to a Securities Purchase Agreement (as the same may be amended,
restated, modified or supplemented and in effect from time to time, the “May
2005 Agreement”), dated as of May 31, 2005, by and among the Company and the
investors set forth therein (the “May 2005 Investors”) or (iv) issuance or
exercise of any warrants (together with any warrants or other securities issued
in exchange or substitution thereof or replacement thereof, and as any of the
same may be amended, restated, modified or supplemented and in effect from time
to time) issued pursuant to the terms of the May 2005 Notes or the May 2005
Agreement. For purposes of this Warrant, “Qualifying Issuance” shall mean the
issuance by the Company of Shares, Convertible Securities or Options, or any
combination thereof (other than the issuances set forth in the May 2005
Agreement) (A) which is consummated after May 31, 2005 and prior to January 1,
2006, (B) which is for gross proceeds, which, when added to the gross proceeds
from all prior or concurrent Qualifying Issuances (including Qualifying
Issuances consummated on or prior to the Warrant Date), does not exceed
$20,000,000 in the aggregate, (C) which includes the issuance, or deemed
issuance of Shares (each as determined through the application of subsections
(A), (B), (C), (D), (E) and (F) of Section 2(f)(i) of the Notes), at a net price
per share of not less than $1.55 (subject to adjustment for stock splits, stock
dividends, stock combination and other similar transactions after May 31, 2005),
(D) which does not include securities which have or may have a Variable Price
(as defined in Section 2(f)(iii) of the Notes), provided that, for purposes of
this definition of “Qualifying

 

5

60379132

 



 

Issuance,” a Variable Price shall not include customary anti-dilution provisions
no more favorable to the holders of such securities than those contained in this
Section 2(f)(i) of the Notes, (E) the proceeds of which are used by the Company
solely for the drilling and production of the Company’s and its Subsidiaries’
hydrocarbon properties in which the May 2005 Investors were granted overriding
royalty interests pursuant to the Conveyances of Overriding Royalty Interests
(the “Conveyances of Overriding Royalty Interests”), dated May 31, 2005, from
the Company and its Subsidiaries to the May 2005 Investors, (F) at a time at
which the Conveyances of Overriding Royalty Interests are in full force and
effect, and the Company and its Subsidiaries are in compliance with, and have
not breached, the Conveyances of Overriding Royalty Interests, and (G)
subsequent to which the Company fully complies with its obligations under
Section 4(f) of the May 2005 Agreement.

 

4.             Conditions to Effectiveness. The amendments set forth in Sections
3 and 4 of this Amendment shall become effective immediately upon the Closing
(as defined in the May Purchase Agreement).

5.             Assignments and Transfers; Third Party Beneficiaries. This
Amendment and the rights and obligations of the parties hereunder shall inure to
the benefit of, and be binding upon, the parties hereof and their respective
successors, assigns and legal representatives. The parties hereunder acknowledge
and agree that the 2005 Buyers are relying upon the waivers and agreements set
forth herein in connection with the 2005 Buyers’ entering into and performing
their obligations under the May Purchase Agreement and that, accordingly, the
2005 Buyers are third party beneficiaries of this Amendment and the waivers and
agreements set forth herein.

6.             Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

7.             Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

8.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

9.             Electronic Transmission; Counterparts; Integration. This
Amendment may be executed and delivered via facsimile, email or similar
electronic transmission with the same force and effect as if an original were
executed and may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures hereto were upon the same
instrument. This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes

 

6

60379132

 



 

any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof.

[remainder of page intentionally left blank; signature pages follow]

 

7

60379132

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

GALAXY ENERGY CORPORATION:

 

 

By:

_______________________________

Name:

_______________________________

Title:

_______________________________

 



 

60379132

 



 

 

SECURITIES HOLDERS:

BANK SAL. OPPENHEIM JR. & CIE

 

 

By:

_______________________________

Name:

_______________________________

Title:

_______________________________

 

CLARION FINANZ AG

 

 

By:

 

Name:

Title:

 

 

CAPRICCIO INVESTMENTS INC.

 

 

By:

 

Name:

Title:

 

 

DESMODIO MANAGEMENT INC.

 

 

By:

 

Name:

Title:

 

 

CENTRUM BANK AG

 

 

By:

 

Name:

Title:

 

 

FINTER BANK ZURICH

 

 

By:

 

Name:

Title:

 

 



 

60379132

 



 

 

JULIUS BAER FUND TRADING

 

 

By:

 

Name:

Title:

 

 

VANGUARD CAPITAL LIMITED

 

 

By:

 

Name:

Title:

 

 

 



 

60379132

 



 

 

Schedule of Securities Holders

 

Securities Holder Address

 

Principal Amount of Notes

Bank Sal. Oppenheim Jr. & Cie.

Uraniastrasse 28

CH-8022 Zurich, Switzerland

 

$1,050,000

Clarion Finanz AG

Gerbergasse 5

8001 Zurich, Switzerland

 

$1,000,000

Capriccio Investments Inc.

Calle 53, Urbanizacion Obarrio

Swiss Tower, Piso 16

Panama

 

$1,000,000

Desmodio Management Inc.

Kirchstrasse 79

P.O. Box 6

FL-9490 Vaduz

Liechtenstein

 

$1,000,000

Centrum Bank AG

Kirchstrasse 3

FL-9490 Vaduz

Liechtenstein

 

$950,000

Finter Bank Zurich

Claridenstrasse 35

CH-8002 Zurich, Switzerland

 

$910,000

Julius Baer Fund Trading

Bahnhofstrasse 36

CH-8010 Zurich, Switzerland

 

$685,000

Vanguard Capital Limited

Shirley House

50 Shirley Street

P.O. Box N-7755

Nassau, Bahamas

 

$1,100,000

 

 

 

60379132

 

 

 